Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Amendment
The Amendment filed 04/06/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,13,14,15,16,17,18,19,20 are pending, of which claim 1 was amended.  Previously, claims 6,9,14-17, were withdrawn.
The previous 35 USC 112 rejection, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th, portion specifically with regard to the phrase(s) of claim 21 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5,7-8,10-11,13 and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has the phrase, “wherein the first plurality of flutes and second plurality of flutes each have openings on an upstream face of the media pack for entry of air to be filtered into the media pack,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant did not indicate specific support for the claim phrase in the original disclosure.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Only two instances of the word “open” (which included a search for “openings”) in the original disclosure where found, which is at instant specification para 11 and 67; and neither of these provide sufficient support for the claimed phrase.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2,3,11,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2 has the phrase, “the fluted media," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 3 has the phrase, “the fluted media," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 11 has the phrase, “the inlet face," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 20 has the phrase, “the filter element," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to something of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150211452 (herein known as BROWN452).

With regard to claim 1, BROWN452 teaches an air filtration media pack comprising:, especially at para 53,54, fig 1
a first plurality of flutes 106 and a second plurality of flutes 108, the first and second plurality of flutes being arranged in a parallel flow configuration, especially at para 54, fig 1
wherein the first and second plurality of flutes exhibit differences in flute shape (as depicted, and described as "larger"), especially at para 54, fig 1
wherein the interior of the flutes are substantially open (as depicted, and described as "open") prior to (non-specific) use, especially at para 54, 7, fig 1
wherein the first plurality of flutes and second plurality of flutes each have openings (as depicted, and described as "open") on an upstream face of the media pack for entry of “air” to be filtered into the media pack, especially at para 54, 7, fig 1
wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes (at least as evidenced by them being mentioned by BROWN452 as being open for “air” flow) for loading of “particulates” ”solids” (i.e. dust), especially at para 54, 7, fig 1
in an alternative, wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes capable of loading of dust, especially at para 54, 7, fig 1; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))


With regard to claim 2, BROWN452 teaches 
wherein the first and second plurality of flutes are arranged together within at least one layer of the fluted media, especially at para 54, 7, fig 1

With regard to claim 3, BROWN452 teaches 
wherein the first plurality of flutes (406) is arranged in a first plurality of layers (top,bottom) of the fluted media, and the second plurality of flutes (408) is arranged in a second plurality of layers (top,middle) of the fluted media, especially at para 54,58, fig 1,4

With regard to claim 18, BROWN452 teaches 
wherein the differences in flute shape (as depicted, and described as "larger") are (within scope of) regular and repeating, especially at para 54, fig 1

With regard to claim 19, BROWN452 teaches a filter element comprising the filtration media pack of claim 1, especially at para 53,54, fig 1, see discussion of claim 1

With regard to claim 20, BROWN452 teaches a method of filtering a fluid stream, the method comprising passing a fluid stream through the filter element of claim 1, especially at para 53,54,90, fig 1, see discussion of claim 1


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011138247 (see Machine Translation) (herein known as JENSEN), as evidenced by US 20150211452 (herein known as BROWN452) and US 20200019102 A1 (herein known as NOGUCHI).

With regard to claim 1, JENSEN teaches an air filtration media pack comprising:, especially at fig 1, pg 7 para 2
a first plurality of flutes ("channels" of "H") and a second plurality of flutes ("channels" of "h"), especially at fig 1, pg 7 para 2
the first and second plurality of flutes being arranged in a parallel flow configuration;, especially at fig 1, pg 7 para 2
wherein the first and second plurality of flutes exhibit differences in flute height, especially at fig 1, pg 7 para 2
wherein the interior of the flutes are substantially open prior to (non-specific) use, especially at fig 1, pg 7 para 2
JENSEN teaches wherein the first plurality of flutes and second plurality of flutes each have openings (within the scope of “openings” in the art since open to “air” flow) on an upstream face of the media pack, especially at fig 1,2, pg 7 para 2
wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes ("activated carbon...honeycomb body, pellet" pg 5 last line - pg 6 para 1) capable of loading of dust, such as “air” (wherein the honeycomb and/or pellet form of activated carbon is substantially open and capable of loading dust), especially at fig 1,2, pg 7 para 2; and Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
[BROWN452 provides extrinsic evidence that it was known to filter “air” “contaminants and materials targeted for removal include those characterized as solids” “contaminants or materials targeted for removal can include particulates”, i.e. dust, especially at para 7]
[NOGUCHI provides extrinsic evidence that activated carbon is capable of collecting “dust” from “air”, especially at para 49]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2011138247 (see Machine Translation) (herein known as JENSEN), as evidenced by “Area Under a Parabola” (see BEVERIDGE), US 20150211452 (herein known as BROWN452) and US 20200019102 A1 (herein known as NOGUCHI).

With regard to claim 5, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the volume of the media pack, and the second plurality of flutes comprises from percent which overlaps the claimed range of the volume of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of volume of first flutes/volume of pack, and ratio of volume of second flutes/volume of pack; and it is taken as well-known that volume is area multiplied by depth; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide first plurality of flutes comprises percent which overlaps the claimed range of the volume of the media pack, and the second plurality of flutes comprises from percent which overlaps the claimed range of the volume of the media pack with JENSEN to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

With regard to claim 8, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, especially at fig 1, pg 7 para 2; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack with JENSEN since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 11, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of area of first flutes/area of face, and ratio of area of second flutes/area of face; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack with JENSEN to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)


Claim(s) 4, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150211452 (herein known as BROWN452).

With regard to claim 4, BROWN452 teaches
 wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6 units of first and second flutes = 19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (which is within the claimed range) of the volume of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6=19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (which is within the claimed range) of the volume of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


With regard to claim 7, BROWN452 teaches
 wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6 units of first and second flutes =19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (which is within the claimed range) of the area of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6=19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (which is within the claimed range) of the area of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 10, BROWN452 teaches
 wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 11, BROWN452 teaches
 wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Claim(s) 5, 8, 13 is/are rejected under 35 U.S.C. 103 as obvious over US 20150211452 (herein known as BROWN452).

With regard to claim 5, BROWN452 of does not specifically teach wherein the first plurality of flutes comprises from 20 to 40 percent of the volume of the media pack, and the second plurality of flutes comprises from 60 to 80 percent of the volume of the media pack.
But, BROWN452 teaches wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6 units of first and second flutes =19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the volume of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6=19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the volume of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 8, BROWN452 of does not specifically teach wherein the first plurality of flutes comprises from 20 to 40 percent of the media surface area of the media pack, and the second plurality of flutes comprises from 60 to 80 percent of the media surface area of the media pack.
But, BROWN452 teaches wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6 units of first and second flutes =19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the area of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6=19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the area of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 13, BROWN452 of does not specifically teach wherein the first plurality of layers of fluted media and the second plurality of layers of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers.
But, BROWN452 teaches wherein the first plurality of layers of fluted media (top, bottom layers) and the second layer (middle) of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers, especially at para 54,58, 7, fig 1, 4; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the middle layer of BROWN452 with the middle layer for the second plurality of layers of fluted media, such that the first plurality of layers of fluted media and the second plurality of layers of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers of BROWN452 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Claim 21 was rejected under post-AIA  35 U.S.C. § 112(d) as being of improper dependent form. Claim 21 has been cancelled. Applicant respectfully requests that this rejection be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous 35 USC 112 rejection, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th, portion specifically with regard to the phrase(s) of claim 21 has been withdrawn in light of Applicant’s amendment(s) to the claim(s)

Applicant argues at page(s) 5, particularly “Claims 1, 2, 3, 18, 19 and 20 were rejected under post-AIA  35 U.S.C. § 102(a)(1) over Brown (US 2015/0211452). Applicant respectfully traverses this rejection."
page(s) 5, particularly “Under 35 U.S.C. § 102 “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987); MPEP § 2131 (emphasis added).
page(s) 5, particularly “Claim 1 is directed to an air filtration media pack comprising: a first plurality of flutes and a second plurality of flutes, the first and second plurality of flutes being arranged in a parallel flow configuration; wherein the first and second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, cross-flute area, or filter media; wherein the interior of the flutes are substantially open prior to use; wherein the first plurality of flutes and second plurality of flutes each have openings on an upstream face of the media pack for entry of air to be filtered into the media pack; and wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes for loading of dust.
page(s) 5, particularly “The examiner refers to paragraph 54 and Fig. 1 of the published application for the proposition that flutes 106 and 108 disclose all elements of claim 1. Flutes 108 are flutes in which the upstream end is sealed, and thus do not have “openings on an upstream face of the
page(s) 6, particularly “media pack for entry of air to be filtered into the media pack” as currently claimed. Paragraph 0094 of Brown describes this functionality:
page(s) 6, particularly “In general, it is desirable to provide an appropriate flute closure arrangement to
page(s) 6, particularly “inhibit unfiltered air that flows in one side (or face) of the media from flowing out
page(s) 6, particularly “the other side (or face) of the media as part of the filtered air stream leaving the
page(s) 6, particularly “media. In many arrangements, the Z-filter media construction is configured for
page(s) 6, particularly “the formation of a network of inlet and outlet flutes, inlet flutes being open at a
page(s) 6, particularly “region adjacent an inlet face and being closed at a region adjacent an outlet face;
page(s) 6, particularly “and, outlet flutes being closed adjacent an inlet face and being open adjacent an
page(s) 6, particularly “outlet face.
page(s) 6, particularly “Thus, the claimed construction includes both first and second pluralities of flutes with open front ends, which is not true with Brown. Applicant respectfully requests that this rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  
Referring to an alternative embodiment of para 94, does not dispute the embodiment at paragraph 54 and fig 1 (See MPEP 2123 II)

Applicant argues at page(s) 6, particularly “Claims 1 and 21 were rejected under post-AIA  35 U.S.C. § 102(a)(1) over Jensen (WO 2011138247). Applicant respectfully traverses this rejection."
page(s) 6, particularly “The channels 4, 4’ are filled with an absorption agent 5 such as activated carbon. See abstract. This contrasts with the pending claims, which require that the first plurality of flutes and second plurality of flutes define substantially open interior volumes for loading of dust.
page(s) 6, particularly “Figure 2 of Jensen is reproduced below:
page(s) 6, particularly “Fig. 2
page(s) 6, particularly “. Jenson clearly requires that the openings be filled with an adsorbent material. Jensen is directed to a fuel tank bleeding system of an internal combustion engine, and thus is designed to adsorb hydrocarbons that bleed off of the fuel tank. Without an adsorbent material Jenson would not be able to adsorb the hydrocarbons, and thus would be inoperable.
page(s) 7, particularly “Activated carbon is described in Jensen as an example of an “absorption medium 5”, which can alternatively include ceramics, zeolites, or other materials. See Jensen, page 5, second paragraph Activated is not described as an alternative to no adsorbent, but rather an alternative to other adsorbents. Even the Abstract of Jensen makes clear that an adsorbent is always used, stating that “at least the filter channels (4, 4') bounded by the two filter tracks (2, 15) are filled with adsorption agent (10), in particular with powdered activated carbon (5), and the filter channels” (based on Google translation). Claim 1, too, requires “wherein at least the filter channels (4,4 ') delimited by the two filter webs (2,15) are filled with adsorbent (10)”. The presence of these absorbents is clearly essential to Jensen, which is a fuel tank bleeding system filter designed to adsorb hydrocarbons. Without activated carbon, ceramics, zeolites or other similar material Jensen would be inoperable for its intended purpose.
In response, respectfully, the Examiner does not find the argument persuasive. 
Arguing "Without an adsorbent material Jenson would not be able to adsorb the hydrocarbons" is moot, since the Applicant is not arguing the rejection setforth.

Applicant argues at page(s) 7, particularly “Thus, Jensen teaches only embodiments where corrugations are filled with adsorbent. As such Jensen fails to teach the claimed subject matter, which requires that the first plurality of flutes and second plurality of flutes define substantially open interior volumes for loading of dust. Applicant respectfully requests that this rejection be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  BROWN452 teaches an air filtration media pack comprising:, especially at para 53,54, fig 1
a first plurality of flutes 106 and a second plurality of flutes 108, the first and second plurality of flutes being arranged in a parallel flow configuration, especially at para 54, fig 1
wherein the first and second plurality of flutes exhibit differences in flute shape (as depicted, and described as "larger"), especially at para 54, fig 1
wherein the interior of the flutes are substantially open (as depicted, and described as "open") prior to (non-specific) use, especially at para 54, 7, fig 1
wherein the first plurality of flutes and second plurality of flutes each have openings (as depicted, and described as "open") on an upstream face of the media pack for entry of “air” to be filtered into the media pack, especially at para 54, 7, fig 1
wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes (at least as evidenced by them being mentioned by BROWN452 as being open for “air” flow) for loading of “particulates” ”solids” (i.e. dust), especially at para 54, 7, fig 1
in an alternative, wherein the first plurality of flutes and second plurality of flutes define substantially open interior volumes capable of loading of dust, especially at para 54, 7, fig 1; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))


Applicant argues at page(s) 7, particularly “Claims 5, 8 and 11 were rejected under post-AIA  35 U.S.C. § 102(a)(1) by or, in the alternative, under 35 U.S.C. § 103 over Jensen (WO 2011138247) in view of Beveridge ("Area Under a Parabola"). Applicant respectfully traverses this rejection."
page(s) 7, particularly “Under 35 U.S.C. § 102 “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987); MPEP § 2131 (emphasis added).
page(s) 7, particularly “As shown above, Jensen fails to teach all elements of the claimed subject matter. Beveridge fails to correct this deficiency, and thus the rejection is not supported. Applicant respectfully requests that this rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 7, particularly “Claims 4, 7, 10 and 11 were rejected under post-AIA  35 U.S.C. § 102(a)(1) by or, in the alternative, under 35 U.S.C. § 103 over Brown (US 2015/0211452). Applicant respectfully traverses this rejection. As shown above, Brown fails to teach all elements of the claimed"
page(s) 8, particularly “subject matter. Applicant respectfully requests that this rejection be withdrawn. Applicant respectfully requests that this rejection be withdrawn. Claims 5, 8 and 13 were rejected under post-AIA  35 U.S.C. § 103 over Brown (US 2015/0211452). Applicant respectfully traverses this rejection. As shown above, Brown fails to teach all elements of the claimed subject matter. Applicant respectfully requests that this rejection be withdrawn. Applicant respectfully requests that this rejection be withdrawn. 
In response, respectfully, the Examiner does not find the argument persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776